Judgment and order insofar as they relate to the appellant Miller in his action against respondent Mapes unanimously reversed upon the law and facts and a new trial granted, with costs to the appellant to abide the event; judgment and order insofar as they relate to the appellant Miller in his action against the Town of Wales unanimously affirmed, without costs. Memorandum: The verdict of the jury in the action of Miller v. Mapes was contrary to and against the weight of evidence. (Appeal from judgment of Erie Trial Term for defendants Mapes and Town of Wales for no cause of action in an automobile *878negligence action. The order denied plaintiff’s motion for a new trial.) Present — Williams, P. J., Bastow, Goldman, McClusky and Henry, JJ.